DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 of US Application 16/077,397 filed 8/10/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 1/13/22. Claims 1-10 were amended. Claims 11-13 were newly added. Claims 1-13 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the prior objections to all of the claims except claim 3, which still reads “said first and second and second” instead of “said first and second ”. Therefore, other than this objection, the objections over minor informalities are withdrawn.
Regarding rejections under 35 USC 112(b): applicant’s remarks and arguments filed 1/13/22 (hereinafter referred to as the “Remarks”) have been fully considered.
Regarding claim 3, the indefiniteness of claim 3 is addressed by applicant’s amendments to that claim, as the limitation “the common flywheel control module configured to execute” clarifies that the module is hardware. Therefore, the 112(b) rejections of this claim and its dependents on these grounds are withdrawn.
Regarding claim 4, the amendments to claim 4 clarify exactly which voltages are being monitored. Therefore, the 112(b) rejections of claims 4 and its dependents on these grounds are withdrawn.
Regarding claims 8-9, the amendments to claims 8 and 9 are not adequate to address the indefiniteness of these claims. This is because, as discussed in the non-final rejection, the preambles of the claims begin with the phrase “A vessel” and “A floating offshore installation”, respectively, which suggest that the claims are independent claims. However, the claims also each include the phrase, “comprising the system according to claim 1”, which suggests that the claim depends from claim 1. It is therefore unclear whether or not applicant intends for the claims to be independent claims reciting apparatuses or dependent claims of claim 1 reciting a system.
Applicant states, on page 7 of the Remarks, that applicant intends for claims 8 and 9 to be dependent claims of claim 1. Examiner therefore recommends that applicant amend these claims to clarify this. For example, claim 8 could be amended to read: “The system according to claim 1, wherein the system is onboard a vessel.” And claim 9 could be amended to read: “The system of claim 1, wherein the system is onboard a floating offshore installation.” These constructs would clarify that the claims are dependents of claim 1 rather than introducing ambiguity as to whether or not the claims in question are independent or dependent claims. However, until such a clarification is made, claims 8-9 remain rejected under 35 USC 112(b).
Regarding claim 10, applicant’s amendments have clarified that claim 10 is an independent claim reciting “A method for distributing energy on a vessel”. The 112(b) rejection of claim 10 is therefore withdrawn.

Regarding claim rejections under 35 USC 103: applicant’s arguments filed 1/13/22 (hereinafter referred to as the “Remarks”) have been fully considered and they are persuasive.
Regarding claims 1 and 10, applicant argues that, “it would not have been obvious, in view of the teachings of Rinaldi, to modify the system of Williams such that AC motors 64, 66 of Williams (relied on as teaching the claimed "first power distribution system") and the AC motors 68, 70 of Williams (relied on as teaching the claimed "second power distribution system") are both mechanically connected to the same flywheel 78 and electrically isolated from each other” (See at least Page 12 in the Remarks). 
Applicant further argues that, “The Office Action does not describe how it would have been obvious to modify the system described in Williams such that AC motors 64, 66 may be electrically isolated from AC motors 68, 70 while still remaining the mechanical connection between both sets of motors 64/66 and 68/70 and the flywheel 72, a shortcoming which is not addressed by Rinaldi which instead describes entirely and totally separated (mechanically and electrically) electric plants 40, 42. Further, the Office Action does not explain how the system of Williams could be modified to accomplish both mechanical connection and electrical isolation” (See at least Page 11 in the Remarks). 
Applicant further argues that, “given that AC motors 64, 66 and AC motors 68, 70 of Williams are each at least partially electrically powered by the same AC motors 74, 76 associated with the flywheel 78, it is unclear why one of ordinary skill would wish to electrically isolate at least one of the two sets of AC motors 64, 66 and 68, 70 such that only one set of the motors 64, 66 and 68, 70 should be electrically connected to the flywheel motors 74, 76, 
Examiner believes that these arguments, in particular the above arguments with respect to the rationale for combining Rinaldi and Williams, are persuasive.
It is true that, in [Williams, 0050] and Fig. 3 in Williams, Williams does not explicitly disclose that the motors 74 and 76 are electrically isolated from each other. Conversely, Rinaldi does teach where multiple electrical power systems of a vessel are isolated from each other since, with respect to Fig. 2 in Rinaldi, Rinaldi teaches that the power system comprises two generators 14 at the top and two generators 14 at the bottom (See at least [Rinaldi, Col 6, lines 10-20]). In order to attempt to combine Williams and Rinaldi to arrive at the claimed invention, examiner would have map one of the top generators 14 in Rinaldi to flywheel motor 74 in [Williams, 0050] and one of the bottom generators 14 in Rinaldi to flywheel motor 76 in [Williams, 0050], to argue that just because the generators in Rinaldi are isolated, that it would have been obvious to isolate the flywheel generators of Williams.
However, this would not be a reasonable combination, because the generators 14 of [Rinaldi, Col 6, lines 10-20] cannot be equated with a flywheel generator such as that of [Williams, 0050] because the generators 14 of Rinaldi do not function in a similar way to a flywheel generator. Instead, the generators 14 of Rinaldi are standard generators constantly driven by turbines (See at least [Rinaldi, Col 4, lines 61-67]). Conversely, anyone of ordinary skill in the art will appreciate that, as disclosed in at least [Williams, 0064], a flywheel generator has phases where it is driven by a load motor, where it stores energy, and where it provides that stored energy to drive the load motor. This element of regeneration-- of being driven by a 
For at least the above stated reasons, claims 1 and 10 contain allowable subject matter. However, the present case is not yet in condition for allowance due to objections and rejections detailed below.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:
In claim 3, “said first and second and second” should be “said first and second ”
In claim 10, “the method comprising the step of” should be “the method comprising the steps of”
In claim 11, “fist winch motor” should be “first winch motor”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b). The reason for this is that, as these claims are currently written, it is unclear whether or not applicant intends for these claims to be independent or dependent claims.
Regarding claim 8, the preamble of the claim begins with the phrase “A vessel”, which suggests that the claim is an independent claim. However, the claim also includes the phrase, “comprising the system according to claim 1”, which suggests that the claim depends from claim 1. It is therefore unclear whether or not applicant intends for the claim to be an independent claim reciting “A vessel” or a dependent claim of claim 1 reciting a system.
If the former is applicant’s intention, examiner recommends that applicant keep the preamble of “A vessel” and replace the phraseology “according to claim 1” with recitation of each of the limitations of claim 1. This would render claim 8 a proper independent claim.
If the latter is applicant’s intention, examiner recommends that applicant remove the preamble of “A vessel” and replace it with the preamble “The system of claim 1”, while amending the remainder of the claim to include any other limitations applicant deems important to include, perhaps pertaining to including the system on-board a vessel. This would render claim 8 a proper dependent claim.
However, until one of the above amendments is made, it is not clear whether applicant intends for claim 8 to be an independent claim or a dependent claim depending from claim 1. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b).

Regarding claim 9, the preamble of the claim begins with the phrase “A floating offshore installation”, which suggests that the claim is an independent claim. However, the comprising the system according to claim 1”, which suggests that the claim depends from claim 1. It is therefore unclear whether or not applicant intends for the claim to be an independent claim reciting “A floating offshore installation” or a dependent claim of claim 1 reciting a system.
If the former is applicant’s intention, examiner recommends that applicant keep the preamble of “A floating offshore installation” and replace the phraseology “according to claim 1” with recitation of each of the limitations of claim 1. This would render claim 9 a proper independent claim.
If the latter is applicant’s intention, examiner recommends that applicant remove the preamble of “A floating offshore installation” and replace it with the preamble “The system of claim 1”, while amending the remainder of the claim to include any other limitations applicant deems important to include, perhaps pertaining to including the system on-board a floating offshore installation. This would render claim 9 a proper dependent claim.
However, until one of the above amendments is made, it is not clear whether applicant intends for claim 9 to be an independent claim or a dependent claim depending from claim 1. Therefore, the claim is rendered indefinite and rejected under 35 USC 112(b).

Allowable Subject Matter
Claims 1-2 and 7 are allowed over the prior art of record. Furthermore, claims 3-6 and 8-13
The closest prior art of record is Williams (US 20100314168 A1) in view of Rinaldi et al. (US 6175163 B1), hereinafter referred to as Williams and Rinaldi, respectively. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 10, Williams discloses A system for regenerating and distributing energy on a vessel (See at least Fig. 2 in Williams: Williams discloses a drilling ship wherein the flywheel energy storage system, as illustrated in block 50, provides power consumption and energy generation or regeneration [See at least Williams, 0063]), the system comprising:
- a first power distribution system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 routs power to and from the blocks 32, 40, 50 and 56, where block 50 includes the flywheel energy storage system [See at least Williams, 0063]. Also see at least Fig. 3 in Williams: Williams further discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]. Since AC motors 64, 66, 68 and 70 are used to exchange power to or from the flywheel 78, motors 64 and 66 may be regarded as a first means to distribute power to or from the flywheel 78-- i.e., part of a first power distribution system); 
- a second power distribution system (See at least Fig. 2 in Williams: Williams discloses that the controller 42 routs power to and from the blocks 32, 40, 50 and 56, where block 50 includes the flywheel energy storage system [See at least Williams, 0063]. Also see at least Fig. 3 in Williams: Williams further discloses that flywheel 78 may exchange energy with AC motors 64, 66, 68, and 70 [See at least Williams, 0050]. Since AC motors 64, 66, 68 and 70 are used to exchange power to or from the flywheel 78, motors 68 and 70 may be regarded as a second means to distribute power to or from the flywheel 78-- i.e., part of a second power distribution system); and
a flywheel mechanically connected to both said first and second power distribution systems (See at least Fig. 2 in Williams: Williams discloses that the flywheel energy storage system includes a flywheel and at least one AC motor included as part of block 50 [See at least Williams, 0049]. Also see at least Fig. 3 in Williams: Williams further discloses that the flywheel may exchange energy with AC motors 64, 66, 68, and 70 because the power of the AC motors 64, 66, 68 and 70 can be delivered by line 82 (or any other conduit) to the AC motors 74 and 76 associated with a flywheel 78 [See at least Williams, 0050]).
However, none of the prior art of record, taken either alone or in combination, teaches a flywheel regeneration system for a vessel where two power systems are connected to a single flywheel and the two power systems are electrically isolated from each other.
The closest that any reference comes to teaching this limitation is Rinaldi, since Rinaldi does teach where multiple electrical power systems of a vessel are isolated from each other (See at least [Rinaldi, Col 6, lines 10-20]). In particular, with respect to Fig. 2 in Rinaldi, Rinaldi teaches that the power system of a vessel comprises two generators 14 at the top and two generators 14 at the bottom (See at least [Rinaldi, Col 6, lines 10-20]). In order to attempt to combine Williams and Rinaldi to arrive at the claimed invention, examiner would have map one of the top generators 14 in Rinaldi to flywheel motor 74 in [Williams, 0050] and one of the bottom generators 14 in Rinaldi to flywheel motor 76 in [Williams, 0050], to argue that just because the generators in Rinaldi are isolated, that it would have been obvious to isolate the flywheel generators of Williams.
(See at least [Rinaldi, Col 4, lines 61-67]). Conversely, anyone of ordinary skill in the art will appreciate that, as disclosed in at least [Williams, 0064], a flywheel generator has phases where it is driven by a load motor, where it stores energy, and where it provides that stored energy to drive the load motor. This element of regeneration-- of being driven by a motor, of storing energy, then of releasing that energy to drive the motor-- is absent from the generators of Rinaldi, so while they are electrically isolated from each other, they cannot be equated or combined with flywheel generators like that of Williams. Rinaldi is therefore not in the field of endeavor of flywheel generators, so it would not have been obvious to combine Rinaldi, or any other prior art of record, with Williams in order to create two electrically isolated power systems driven by a single flywheel generator.
For at least the above stated reasons, claims 1 and 10 and their dependents contain allowable subject matter. If all of the objections and rejections from previous sections of this office action were resolved, then the present case would be in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668